Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 25, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148097 & (30)(31)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  JENNIFER STANKEVICH, a/k/a                                                                                           Justices
  JENNIFER MILLIRON,
            Plaintiff-Appellant,
  v                                                                  SC: 148097
                                                                     COA: 310710
                                                                     Dickinson CC: 12-016939-DP
  LEANNE MILLIRON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration of the motion to
  intervene is GRANTED. The motion to intervene is DENIED. The application for leave
  to appeal the October 17, 2013 judgment of the Court of Appeals is considered and, it
  appearing to this Court that the case of DeBoer v Snyder, ___ F Supp 2d ___ (ED Mich,
  2014) (issued March 21, 2014, Case No. 12-CV-10285), is pending on appeal before the
  United States Court of Appeals for the Sixth Circuit and that the decision in that case may
  impact an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case, and should there
  subsequently be a petition for a writ of certiorari from that decision, any attendant
  decision from the United States Supreme Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 25, 2014
         s0422
                                                                                Clerk